Citation Nr: 1141991	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for an RO hearing in March 2007, but he withdrew his hearing request in the same month.

In January 2010, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: severe lumbar degenerative joint disease at L5-S1, rated as 40 percent disabling; neurological disability of the left lower extremity, rated as 40 percent disabling; and lumbosacral spine surgical scar, rated as 10 percent disabling.  The appellant has been rated as totally disabled for compensation purposes based on individual unemployability.

2.  The Veteran is not blind in either eye, does not have anatomical loss or loss of use of either of the hands, and does not have anatomical loss or loss of use of either leg such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for specially adapted housing have not established.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2011).

2.  The basic eligibility requirements for a certificate for a special home adaptation grant have not established.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA treatment records and Social Security Administration records.  The Veteran underwent a VA examination in April 2007. Significantly, the Board observes that the Veteran does not report that the disabilities have worsened since that time, and thus a remand is not required solely due to the passage of time since the April 2007 VA examination.  Moreover, VA treatment records since April 2007 do not show a worsening of his disabilities as to warrant another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Pursuant to the January 2010 remand, the Appeals Management Center reviewed the additional VA treatment records and issued a supplemental statement of the case in June 2011.  Therefore, VA complied with the directives of the January 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.


Governing regulations and law

Eligibility for financial assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a)-(b).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2011).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joint.  See 38 C.F.R. § 4.45 (2011).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (the Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Eligibility for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b).

38 C.F.R. § 3.809a provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

Analysis

The Veteran's service-connected disabilities are the following: severe lumbar degenerative joint disease at L5-S1, rated as 40 percent disabling; neurological disability of the left lower extremity, rated as 40 percent disabling; and lumbosacral spine surgical scar, rated as 10 percent disabling.  The appellant has been rated as totally disabled for compensation purposes based on individual unemployability.

It is clear from the Veteran's presentation that his focus is on disability caused by the service-connected lumbar and left lower extremity disabilities.  A review of the appellant's claims folder indicates that the service-connected scar has no impact on the matter before the Board, which in essence concern ambulation.  The clamant himself does not appear to contend that the service-connected scar is relevant to the outcome of this case.

Specially adapted housing

As has been discussed in the law and regulations section above, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2006).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran is not blind, and he does not contend otherwise.  As for loss of use of an upper extremity, the appellant did not expressly allege that he has such loss of use.  Instead, the Veteran claims that his lumbar spine is part of his upper extremities.  See July 2005 notice of disagreement.  The lumbar spine is not, however, part of his upper extremities.  The upper extremities are the arms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5120-5156 (2011).  He does not have a service-connected disability involving the upper extremities.  

Thus, bases (2) and (4) are clearly not for consideration.  See 38 C.F.R. 
§ 3.809(b)(2), (4).

Turning to loss of use of one or both lower extremities, the medical evidence shows that the Veteran regularly and constantly uses a wheelchair, braces, crutches, or canes as a normal mode of locomotion.  For example, VA treatment records and the April 2007 VA examination report shows that he uses a cane regularly and constantly for ambulation.  The relevant question, however, is whether the appellant has anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to a service-connected disability.  Therefore, the issue of eligibility for financial assistance in acquiring specially adapted housing turns on whether he has anatomical loss or loss of use of either lower extremity. 

The Veteran has not lost either leg.  He contends that he has effectively lost the use of the left leg.  As noted in the relevant law and regulations section above, to otherwise qualify for financial assistance in acquiring specially adapted housing, loss of use of both lower extremities, such as to preclude locomotion; or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion, must be demonstrated.  See 38 C.F.R. § 3.809(b)(1), (3) (2006).

A review of the evidence of record, to include VA treatment records and the April 2007 VA examination report does not show loss of use of either lower extremity.  The April 2007 VA examination report and VA treatment records do not show either extremely unfavorable ankylosis of either knee, or complete ankylosis of two major joints of an extremity, or the shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop.  There is no evidence that the Veteran does not have motion in his hips, knees, and ankles bilaterally.  At the April 2007 VA examination, he was able to grossly flex the left knee and hip to a minimum of 90 degrees without problems while sitting and extend both the left knee and hip to zero degrees while laying flat for attempted straight leg raising.

Although a November 2005 VA treatment record reflects that the Veteran complained of intermittent right leg pain, he is not service-connected for a right lower extremity disability.  The medical and other evidence does not show a left foot drop.  VA treatment records dated from 2005 to 2011 consistently show on physical examination merely a sensory loss in the L5-S1 area involving the posterior part of the left lower extremity with no notation of foot drop.  

At the April 2007 VA examination, left patellar and ankle jerk deep tendon reflexes were absent.  Prior to the examination, the Veteran was able to heel toe walk on left but his walk was clearly antalgic and painful.  At the end of the examination, his left leg dragged as a unit.  The examiner, however, opined that there was no objective evidence of left foot drop.  The examiner diagnosed left leg neuralgia as a residual of a lumbar disability in the distribution of the sciatic nerve and its branches with evidence of partial paralysis in the same distribution.

December 2010 VA treatment records reveal that while the appellant reported he was unable to walk a few yards without pain, he also acknowledged that he walked a mile a day four times a week.  Based on the evidence above, even consideration of the Veteran's complaint of pain, the medical evidence does not show loss of use of either lower extremity. 

In short, for reasons expressed above the Board concludes that the Veteran does not meet any of the basic eligibility requirements for entitlement to a certificate for specially adapted housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.   Because the requirements of law are not met, the Veteran's claim is denied.

Home adaptation grant

The veteran is also not eligible for a special home adaptation grant under 38 U.S.C.A. § 2101(b).  Eligibility for such a grant requires blindness in both eyes with 5/200 visual acuity or less, or the anatomical loss or loss of use of both hands.  See 38 C.F.R. § 3.809a (b).  In the instant case, there is no evidence that the Veteran is blind, and he does not contend as much.  Moreover, as noted above, he has not lost the use of either hand.  The appellant is therefore not eligible for a special home adaptation grant.  Accordingly, this claim is also denied.


ORDER

Entitlement to a certificate for specially adapted housing is denied.

Entitlement to a certificate for a special home adaptation grant is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


